DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  01/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-10 and 13, the claim elements:
 “one or more measurement modules for performing  one or more measurement”
“a processing module configured to  obtain … determine … provide … group … perform … identify … ”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10 and 13  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [Paragraph 43: “ the processing module 114 may be implemented using one or more processing units, one or more processing devices, any means for processing, such as a processor, a computer or a programmable hardware component being operable with accordingly adapted  software.”] 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. 20160248994 A1)

Regarding claims 1, 13 and 14, Liu discloses an optical imaging system (100) (Figures 1-2 and Paragraph 61: “FIG. 1 is a perspective view of a multipurpose imaging and display system”) comprising:
[Claim 13: an interface (112) (Fig.2, communication interface 250) for communicating with a camera, (Fig.2, Detector 120)  one or more measurement modules (130) (Fig.2, Peripherals 350)  and a display module (140) (Figure 2, display 100) of the optical imaging system; (Paragraph 13: “a multi-purpose imaging display system as in any of the preceding embodiments, further comprising a communication interface coupled to enable communication with at least one other multi-purpose imaging and display system.” ]

a camera (Fig.2, Detector 120; Fig.3A-C, 120, 120A, 120B) for providing a camera image of a surface of an object (Paragraph 78: “the detector 120 may comprise a stereoscopic detector, which includes multiple imaging sensors or cameras designated respectively as 120A and 120B, as shown in Figs. 1, which take stereoscopic images that can be displayed at stereoscopic display 110 with depth perception.”);
one or more measurement modules (Fig.2, Peripherals 350) for performing one or more measurements at one or more points of the surface of the object (Paragraph 89: “The peripherals may comprise one or more sensors and detectors. For example, such add-on peripheral 350 may include a vital sign sensor module … The peripheral 350 may also include an ultrasound module, a spectroscopy module.. and a non-microscopic imaging module (hyperspectral imaging, photoacoustic imaging, optical coherence imaging.” ; Paragraph 90: “the peripheral 350 may comprise a probe instrument, such as a hand-held probe. As such, the hand-held probe may be used for any desired type of microscopy.”);
a display module (110) (Figure 2, display 100; Paragraph 76: “The display 110 may also comprise a picture-in-picture (PIP) display that can display images from multiple independent image sources simultaneously. In one aspect, the display 110 may comprise a 3D display capable of displaying 3-dimensional images. In still another embodiment, the display 110 may be configured to provide overlaid images of various opacity/transparency to allow simultaneous viewing of multiple images on the display 110 at one time.”) and 
a processing module (200) (Figure 2, Computing device 200;  Paragraph 81: “The computing unit 200 includes the necessary hardware, software or combination of both to carry out the various functions to be discussed. In one aspect, the computing unit 200 may comprise a microprocessor or may comprise any other portable or standalone computing device … which allows the computing unit to store and/or acquire various programs, algorithms, databases, and decision support systems that enable a variety of functions to be discussed, which may be based on the image data collected by the detector 120..”) configured to:
obtain the camera image of the surface of the object from the camera (Fig.2, Detector 120; Fig.3A-C, 120, 120A, 120B) ; Paragraph 78: “the detector 120 may comprise a stereoscopic detector, which includes multiple imaging sensors or cameras designated respectively as 120A and 120B, as shown in Figs. 1, which take stereoscopic images that can be displayed at stereoscopic display 110 with depth perception.” ; Paragraph 81: “the computing unit 200 is configured, whereby the image data acquired by the detector 120 may be processed and transmitted by the computing unit 200”)
obtain the one or more measurements at the one or more points of the surface of the object from the one or more measurement modules (Figures 1-2, 3A-3E; Paragraph 89: “Also coupled to the computing device 200 is a peripheral interface 300. The peripheral interface may comprise a wired or wireless interface that allows for the addition of one or more peripherals 350 to be selectively added to the imaging and detection system 100. The peripherals may comprise one or more sensors and detectors.” ; Paragraph 92: “the handheld probe may be a non-imaging device or a sensing device, such as a fiber-based spectrophotometer. In addition, different spectroscopies may be realized from use of a suitable peripheral 350,”)
determine a spatial location of the one or more points of the surface relative to the camera image, (see DI: Figures 2, 3A-3E; Paragraph 79: “ the system 100 includes a tracking module, which can be considered another peripheral 350, and includes software suitable for tracking the spatial location of the detector 120 (or 120A, 120B) and the location of peripherals 350, such as imaging cameras and probes, and registering these locations relative to the image(s) of the detector 120 or detectors 120A, 120B (in stereoscopic modalities).”) 
provide the camera image with an overlay representing the measurements at the one or more points of the surface of the object to the display module (Figures 1-2, 3A-3E; Paragraph 95: “the corresponding imaging and sensing information obtained from the peripheral 350 can be correlated with the field of view imaged by the detector 120 of the multipurpose imaging and display system 100.” ; Paragraph 107: “the images detected by the imaging peripherals, such as a ultrasound probe may then be overlaid with images collected, such as fluorescence images, by the detector 120 of the imaging and display system 100 for presentation on the display 110.”)

Regarding claim 2, Liu discloses the processing module (114) is configured to group the one or more measurements into one or more coherent spatial regions, (Paragraph 102: “With the position obtained using the tracking techniques described, enabled by tracking systems as a peripheral 350, registration, or alignment, of the different images obtained by the imaging and display system 100 and the handheld imaging probe employed as another peripheral 350 is performed by using transformation matrices between the object being imaged by the detector 120 (detector image space) and images and locations of the peripherals 350 (peripheral image space) can be calculated.”) and to provide the camera image with an 20overlay representing the one or more coherent spatial regions to the display module (140). (Paragraph 107: “the images detected by the imaging peripherals, such as a ultrasound probe may then be overlaid with images collected, such as fluorescence images, by the detector 120 of the imaging and display system 100 for presentation on the display 110.”) 

Regarding claim 4, Liu discloses the processing module (114) is configured to determine one or more coherent spatial regions within the camera image, (Paragraph 102: “With the position obtained using the tracking techniques described, enabled by tracking systems as a peripheral 350, registration, or alignment, of the different images obtained by the imaging and display system 100 and the handheld imaging probe employed as another peripheral 350 is performed by using transformation matrices between the object being imaged by the detector 120 (detector image space) and images and locations of the peripherals 350 (peripheral image space) can be calculated.”)  and to group the one or more measurements into one or more coherent spatial regions further based on the one or more coherent 5regions within the camera image. (Paragraph 107: “the images detected by the imaging peripherals, such as a ultrasound probe may then be overlaid with images collected, such as fluorescence images, by the detector 120 of the imaging and display system 100 for presentation on the display 110.”)

Regarding claim 5, Liu discloses the processing module (114) is configured to determine one or more intermediate values for spatial locations located between the one or more points of the surface based on the one or more measurements, and to provide the camera image with an 10overlay representing the one or more measurements and the one or more intermediate values within a continuous spectrum.  (Figures 1-2, 3A-3E; Paragraph 95 : “Thus, the corresponding imaging and sensing information obtained from the peripheral 350 can be correlated with the field of view imaged by the detector 120 of the multipurpose imaging and display system 100. That is, the system 100 may be programmed to utilize image tracking and registration techniques to allow for the overlay of multiple images acquired directly by the detector 120 of the system 100 with those images acquired by peripheral image detectors, such as hand-held microscopy probes, or the like.”)

Regarding claim 6, Liu discloses the processing module (114) is configured to identify a location of one or more probes used to perform the one or more measurements within the camera image to 15determine the spatial location of the one or more points of the surface relative to the camera image.  (Figures 1-2, 3A-3E; Paragraph 89 “ the system 100 includes a tracking module, which can be considered another peripheral 350, and includes software suitable for tracking the spatial location of the detector 120 (or 120A, 120B) and the location of peripherals 350, such as imaging cameras and probes, and registering these locations relative to the image(s) of the detector 120 or detectors 120A, 120B (in stereoscopic modalities) … Specifically, tracking techniques utilized by the system 100 obtain the position of a patient to be treated using the system 100, the system 100 itself comprising the wearable display 114, and the handheld imaging peripheral 350 coupled to the peripheral interface 300.”)

Regarding claim 7, Liu discloses the processing module (114) is configured to identify a location of one or more probes used to perform the one or more measurements using light emitted by one or more 20light sources attached to the one or more probes to determine the spatial location of the one or more points of the surface relative to the camera image. (Figures 1-2, 3A-3E; Paragraph 90: “The tracking functions may be carried out using optical tracking or magnetic tracking devices that are employed as a peripheral 350. If optical tracking is used, active markers such as LEDs may be attached to detector 120, the imaging or sensing probe employed as another peripheral 350, and the patient or other desired object, to locate their locations, respectively.”)

Regarding claim 8, Liu discloses at least a subset of the one or more measurements are taken using a robotic arm, wherein the processing module (114) is configured to determine the spatial location of the 25one or more points of the surface relative to the camera image based on an orientation of the robotic arm at a time the subset of the one or more measurements are taken. (Figures 1-2; Paragraph 93: “the peripheral 350 is selected from robots, droids and global positioning systems.”; Paragraph 143, the system 100 can enable telesurgery where a remote medical clinician may control a local surgical-robot using the network to perform surgery from a remote site”)

Regarding claim 9, Liu discloses the processing module (114) is configured to determine a distribution of the one or more points at the surface of the object, and to determine one or more additional points of the surface of the object warranting one or more additional 5measurements at the surface of the object based on the distribution of the one or more points at the surface of the object. (Paragraph 105: “To sample the topology of the object/physical space in the field of view (or the target of interest), digitizers (such as the device from NDI) may be used to sample the points in physical space. Alternatively, topology acquisition systems, such as a 3D scanner may be used to capture the 3D topology, which may facilitate image registration.”)

Regarding claim 10, Liu discloses the processing module (114) is configured to determine one or more coherent regions within the camera image, and to determine the one or more additional points of the 10surface of the object warranting one or more additional measurements at the surface of the objects further based on the one or more coherent regions within the camera image.  (Figures1-2, 3A-3E; Paragraph 101: “the tracking functions may be carried out using fiducial markers, such as LEDs, attached to (a) the patient to be treated or an object to be acted upon or observed (in the instance of non-medical applications), (b) the wearable imaging and display device 100, and (c) the peripheral 350. Through the use of fiducial markers, images of the same subject produced with multiple distinct imaging systems—for example, the detector 120 as a first imaging system, and any desired peripheral 350 that generates a second image as the second imaging system—may be correlated by placing fiducial markers in the area imaged by both systems. Appropriate software correlates the two images, and in the case of the present invention, permits viewing of the two (or more) images overlaid together or in a picture-in-picture format.”; Paragraph 102: “With the position obtained using the tracking techniques described, enabled by tracking systems as a peripheral 350, registration, or alignment, of the different images obtained by the imaging and display system 100 and the handheld imaging probe employed as another peripheral 350 is performed by using transformation matrices between the object being imaged by the detector 120 (detector image space) and images and locations of the peripherals 350 (peripheral image space) can be calculated.”)

Regarding claim 11, Liu discloses the one or more measurements comprise at least one of: an optical measurement, an electrical 15measurement, an acoustic measurement, a mechanical measurement, a thermal measurement, a tissue sampling measurement, and a measurement based on human sensory reception. (Figures 1-2, 3A-3E; Paragraph 89: “The peripherals may comprise one or more sensors and detectors. For example, such add-on peripheral 350 may include a vital sign sensor module, that may monitor one or more of: temperature, blood pressure, pulse, respiratory rate, ECG, EEG, pulse oximetry, blood glucose, and the like … and a non-microscopic imaging module (hyperspectral imaging, photoacoustic imaging, optical coherence imaging).”) 

 	Regarding claim 12, Liu discloses the object is a sample of organic tissue, (Paragraph 106: “a handheld probe employed as a peripheral module 350 may serve dual purposes: … Alternatively, the position of the tip can be obtained by tracking the electromagnetic sensors attached to the handheld probe using a magnetic tracking system. When the probe are swiped across different points on the surface of the organs, a 3D point cloud can be established, based on the locations of the tips of handheld probe (tip is considered to be just in contact with organs).”) wherein the one or more measurements comprise at 20least one of: a measurement related to a blood oxygen content, a measurement related to a tissue perfusion, and a measurement related to a temperature of the organic tissue. (Figures 1-2, 3A-3E; Paragraph 89: “The peripherals may comprise one or more sensors and detectors. For example, such add-on peripheral 350 may include a vital sign sensor module, that may monitor one or more of: temperature, blood pressure, pulse, respiratory rate, ECG, EEG, pulse oximetry, blood glucose, and the like … and a non-microscopic imaging module (hyperspectral imaging, photoacoustic imaging, optical coherence imaging).”)

Regarding claim 15,  Liu discloses A non-transitory computer-readable medium storing a computer program comprising instructions which, when the instructions are executed by a processing means for processing the instructions, cause the processing means to perform the method according to claim 14. (Figs. 1-2; Paragraph 88: “The communication interface 250 also enables network and cloud computing features to be carried out by the imaging and display system 100. In one aspect, the communication interface 250 allows the system 100 to communicate with a remote storage devices on a remote network or a remote cloud computing system, generally represented by the numeral 270, as shown in FIG. 1 to allow access centralized data storage, conduct further computing analysis, access to other software applications, and to enable record storage.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 20160248994 A1), in view of  Sander (U.S. 20120038761 A1).

Regarding claim 3, Liu discloses the object is a sample of organic tissue, (Paragraph 106: “When the probe are swiped across different points on the surface of the organs, a 3D point cloud can be established, based on the locations of the tips of handheld probe (tip is considered to be just in contact with organs).”) 
However, Liu does not disclose the processing module (114) is configured to perform a classification of the surface of the sample of organic tissue into 25healthy and pathologic tissue at the spatial location of the one or more points of the surface of the object, and to group the one or more measurements into two or more coherent spatial regions, the two or more coherent spatial regions comprising at least one spatial region of healthy tissue and at least one spatial region of pathologic tissue.
Sander discloses processing module (114) is configured to perform a classification of the surface of the sample of organic tissue into 25healthy and pathologic tissue at the spatial location of the one or more points of the surface of the object, and to group the one or more measurements into two or more coherent spatial regions, the two or more coherent spatial regions comprising at least one spatial region of healthy tissue and at least one spatial region of pathologic tissue. (Paragraph 13: “If a laser scanning endoscope and a position detector are combined with a surgical microscope, the endoscope can be used in particular for investigating the cell structure, for example to identify particular tissue regions in the microscope image. The laser scanning endoscope offers the possibility of resolving the cell structure and thus, for example, making it possible to distinguish healthy and unhealthy tissue.”;Paragraph 21: “Mapping the position data within a microscope image or CT image causes the marking of locations which are captured using the endoscope and identified by the user. A surgeon is thus able, for example, to distinguish tissue to be removed unambiguously from tissue which is not to be removed.”)
It would have been to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Sander into the teaching of Liu in order for improving and enhancing in the medical field such as classification healthy and unhealthy tissue can be distinguished quickly and reliably.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rush et al (U.S. 9072929 B1), “Image Capture System” , teaches about the system includes a depth sensing device configured to obtain depth values associated with a plurality of pixels. The depth values indicating distances from one or more physical objects in a physical environment to the depth sensing device. The system also includes a computing device in communication with the depth sensing device. The computing device includes a memory configured to store one or more modules and a processor coupled to the memory. The processor is configured to execute the one or more modules to cause the processor to: identify a point corresponding to at least one pixel representing a portion of at least one physical object within the physical environment based upon the pixel depth values; track the point through a plurality of image frames; and determine whether at least one repetition has occurred based upon the tracked point.
 Preston (U.S. 9648225 B1), “Method, Apparatus, System And Software For Focusing A Camera”,  teaches about camera focusing system includes a distance measuring device, a video receiver that receives video/images, a graphics overlay unit, and a monitor. The distance measuring device includes an emitter that emits a radiation beam, a detector that detects reflected radiation, and logic that determines and processes distance information for subject(s) or object(s) in detection zones from the reflections. The graphics overlay unit receives video/image information from the video receiver and the distance information from the distance measuring device, and includes a video overlay and data processing unit that generates graphics indicating a field of detection and position for each detection zone and a direction and/or magnitude of a change in focus setting(s) to bring subjects or objects within each detection zone into focus. The monitor displays the video/image and the graphics overlaid thereon.
Yu et al (U.S. 20180070904 A1), “Motion Tracking System for Real Time Adaptive Motion Compensation in Biomedical Imaging”, teaches about methods, systems, and devices for tracking motion of a patient or object of interest during biomedical imaging and for compensating for that motion in the biomedical imaging scanner and/or the resulting images to reduce or eliminate motion artifacts.
Wilzbach et al (U.S. 20170082847 A1), “Surgical microscope having a data unit and method for overlaying images”, teaches about a surgical system having a surgical microscope and an image processing device, which overlays the image generated by the surgical microscope with a further image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665           

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665